Citation Nr: 1027385	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-27 813	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased rating for contact dermatitis with 
light sensitivity, evaluated as 10 percent disabling from April 
20, 2007, and as noncompensably disabling from October 2, 2007.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States







REMAND

The Veteran served on active duty from March 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  By this decision, the RO assigned a 10 percent rating 
for the Veteran's skin disability from April 20, 2007, to 
October 2, 2007, and a noncompensable rating thereafter.

In its October 2007 decision, the RO concluded that an April 2007 
emergency room note showed skin problems that warranted a 
compensable rating, but noted that an October 2007 VA 
Compensation and Pension (C&P) examination had revealed no 
problems with the skin rash for which the Veteran was service 
connected.  The Veteran thereafter protested that the examination 
was not adequate because his skin rash was active only during the 
spring and summer months when the weather was warm and when he 
was exposed to the sun.  In response to the Veteran's report of 
seasonal problems, the RO scheduled the Veteran for another 
examination, but the examination was conducted during the 
winter-in December 2009.  No symptoms were noted, except by 
history, and the examiner concluded that the Veteran had a 
seasonal dermatitis.

The United States Court of Appeals for Veterans Claims (Court) 
has made it clear that, in cases such as this where the 
disability to be rated is subject to active and inactive stages, 
VA has a duty to examine the claimant during an active phase.  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Although there 
have been treatment records prepared when the Veteran sought care 
during periods of active inflammation, such as in August and 
September 2004, these reports were considered by a rating 
decision made before the current claim period, in March 2005.  As 
noted above, both VA examinations undertaken to assist the 
Veteran were conducted during periods when, despite the clear 
assertions of the Veteran, the service-connected dermatitis was 
not active.  Additionally, the Veteran has indicated that he was 
seen at the Kansas City VA medical center in July 2007.  It does 
not appear that the record of such a visit was obtained for 
review.  

In order to obtain an examination of the Veteran's service-
connected disability during an active stage, and to secure all 
records of treatment, a remand is required.  The case is REMANDED 
to the agency of original jurisdiction (AOJ) for the following 
actions:

1.  The AOJ should ask the Veteran to 
identify all sources of treatment for his 
service-connected skin disability.  The AOJ 
should thereafter assist the Veteran in 
obtaining all records of treatment, including 
VA records such as one that may have been 
created at the Kansas City VA medical center 
in July 2007.  Consent to release records 
should be obtained from the Veteran where 
necessary to secure copies of private 
records.

2.  Thereafter, the Veteran should be 
scheduled for a VA skin examination.  This 
examination should be scheduled during summer 
months when the Veteran claims to be 
experiencing an active phase of his skin 
disability.  All findings necessary to apply 
the pertinent rating criteria should be made, 
including a recitation of the medication(s) 
used by the Veteran and the frequency and 
duration of episodes and treatment.  

3.  The AOJ should ensure that the 
examination report fulfills the request made 
in this remand.  Thereafter, the AOJ should 
re-adjudicate the claim for an increase.  If 
any benefit sought remains denied, a 
supplemental statement of the case should be 
issued.  The Veteran and his representative 
should be given opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

